Denied and Opinion Filed December 10, 2018




                                           S    In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-01449-CV

                        IN RE JEFFREY ARTHUR LIPSCOMB, Relator

                    Original Proceeding from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-16-04599-E

                               MEMORANDUM OPINION
                             Before Justices Francis, Evans, and Schenck
                                     Opinion by Justice Francis
          Before the Court is relator’s one-page “writ of habeas corpus” in which relator complains

that this Court dismissed three prior civil appeals. As the party seeking relief, the relator has the

burden of providing the Court with a sufficient record to establish his right to relief. Walker v.

Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Rules 52.3 and 52.7 require the

relator to provide “a certified or sworn copy” of certain documents, including any order

complained of, any other document showing the matter complained of, and every document that

is material to the relator’s claim for relief that was filed in any underlying proceeding. TEX. R.

APP. P. 52.3(k)(1)(A), 52.7(a)(1). To obtain habeas corpus relief, the relator must also provide

proof that he is currently being restrained. TEX. R. APP. P. 52.3(k)(1)(D).

          Relator’s one-page filing includes no request for relief and none of the documents required

by rules 52.3 and 52.7. Relator has failed to meet his burden and is not entitled to habeas corpus

relief.
      Accordingly, we deny relator’s December 3, 2018 petition for writ of habeas corpus.




                                               /Molly Francis/
                                               MOLLY FRANCIS
                                               JUSTICE




181449F.P05




                                            –2–